Citation Nr: 1621230	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-01 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a compensable evaluation for bilateral hearing loss prior to June 30, 2012.

3.  Entitlement to an evaluation in excess of 10 percent for right eye chorioretinitis with small scotoma.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to December 1959.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of the hearing is of record.

In a June 2015 decision, the Board dismissed the appeal as to the claims for higher evaluations for the service-connected bilateral hearing loss on or after June 30, 2012, and tinnitus and remanded the above claims for further development.  That development was completed as to the right eye claim decided herein, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of VA treatment records already considered by the RO and complete versions of the January 2009, October 2011, and September 2012 rating decisions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for service connection for a back disorder and a compensable evaluation for bilateral hearing loss prior to June 30, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right eye chorioretinitis with small scotoma is productive of unilateral concentric contraction of the visual field with remaining field of 46 to 60 degrees, but not productive of visual acuity impairment; muscle function impairment; pain; rest requirements; episodic incapacity; or, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right eye chorioretinitis with small scotoma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14; 4.75-4.84a, Diagnostic Code 6006 (2008) and 4.75-4.79, Diagnostic Codes 6080-6006 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased evaluations for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in September 2008, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the increased evaluation claim and examples of the types of such evidence.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support the claim and explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  See, e.g., September 2015 AOJ letter (requesting Veteran identify and provide authorization forms for any additional health care providers for claimed disorder).  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The Veteran was afforded VA examinations in connection with his current claim, and the AOJ obtained clarifying medical opinions.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and opinions are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran, and taken together, fully address the rating criteria that are relevant to rating the disability in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right eye disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in May 2015.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In addition, the AOJ has completed the development directed in the prior remand for the right eye claim.  In this regard, the outstanding June 2008 VA treatment record and updated VA treatment records were obtained, a request to identify and provide authorization forms for any non-VA treatment was sent, and a VA examination was scheduled.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with June 2015 remand directives.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, as explained below, a uniform evaluation is warranted.

When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he is entitled to a higher evaluation for his right eye chorioretinitis with small scotoma because, although he has not had the active infection for years, the residual scarring has caused blockage in his vision.  See, e.g., June 2010 and August 2012 written statements; November 2011 substantive appeal; May 2015 Bd. Hrg. Tr. at 14-17.

Initially, the Board notes that the rating criteria for evaluating eye disabilities were amended during the course of this claim.  The amended criteria apply only to claims received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008) (codified at 38 C.F.R. §§  4.75-4.79, Diagnostic Codes 6000-6091).  The Veteran filed his claim in June 2008; however, the AOJ readjudicated the Veteran's claim under both sets of rating criteria and awarded the current evaluation under the revised criteria.  See October 2011 rating decision and October 2011 statement of the case.  As such, the Board has considered both criteria to avoid any prejudice to the Veteran. 

The Veteran was assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6006 (2008) for retinitis at the time he filed his claim for an increased evaluation.  He is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6080-6006 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, the disability is rated as retinopathy or maculopathy with visual field impairment.

Under the pre-amendment Schedule of Ratings for Diagnostic Codes 6000-6009 (certain enumerated diseases of the eye) in 38 C.F.R. § 4.84a, the disabilities, in chronic form, are to be rated from 10 percent to 100 percent for impairment of visual acuity or visual field loss, pain, rest requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A 10 percent evaluation is the minimum to be assigned during active pathology.

Under the current General Rating Formula for Diagnostic Codes 6000-6009 (certain enumerated diseases of the eye) in 38 C.F.R. § 4.79 (General Rating Formula), evaluations are based on either visual impairment due to the particular disorder or incapacitating episodes, whichever results in a higher evaluation.  Under this criteria, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula, Note.

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).  Visual acuity is evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76(b).  Where only one eye is service-connected, the visual acuity of the nonservice-connected eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment, subject to the provisions of the paired organ rule under 38 C.F.R. § 3.383(a).  38 C.F.R. § 4.75(c).

Under Diagnostic Code 6080, a 10 percent evaluation is warranted for unilateral concentric contraction of the visual field with a remaining field of 46 to 60 degrees (or evaluate each affected eye as 20/50 (6/15)), with higher evaluations for additional impairment beginning when the remaining field is 6 to 15 degrees.  For VA compensation purposes, normal visual fields extent at the 8 principal meridians are 85 degrees temporally, 85 degrees down temporally, 65 degrees down, 50 degrees down nasally, 60 degrees nasally, 55 degrees up nasally, 45 degrees up, and 55 degrees up temporally, for a normal combined total of 500 degrees.  The average concentric contraction of the visual field of each eye is calculated by adding the values of the remaining visual field as measured at each of the 8 principal meridians, subtracting the sum from the normal combined total, and dividing that number by 8.  See 38 C.F.R. §§ 4.76a, 4.77.

The relevant portions of the pre-amendment Diagnostic Code 6080 in this case, although worded differently, are the same for evaluating visual field defects.  As such, the Board will refer to the current criteria for this diagnostic code in its discussion for the purposes of clarity.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for his right eye chorioretinitis with small scotoma under either version of the rating criteria.

Historically, the Veteran was treated during service for right eye chorioretinitis that became inactive, with a scotoma located in the superior temporal part of the visual field and two chorioretinal scars located in the inferior nasal retinal mid-periphery (inferior nasal to the optic disc) as residual conditions.  The Veteran has reported that the infection has been inactive for years.  The current medical records show that the condition has not reactivated or progressed.  The Veteran also has cataracts in both eyes and a refractive error.  See, e.g., May 1958 in-service hospital summary; February 1997, June 2008, and May 2012 VA treatment records; September 1960, December 2008, February 2011/March 2011, and September 2015 VA examination reports (including identification of residual conditions, current presentation, and history of inactive disease).

On review, the Veteran has been shown to have visual field impairment, but not visual acuity impairment; muscle function impairment; pain; rest requirements; episodic incapacity; or, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Regarding visual field impairment, the record shows that the Veteran's scotoma and two chorioretinal scars have caused unilateral concentric contraction of the visual field with remaining field of 46 to 60 degrees.  In this regard, the December 2008 VA examiner identified the location of the scotoma on confrontation visual field testing, but he did not provide actual visual field measurements.  A March 2011 visual field test conducted in connection with the VA examination revealed visual field measurements of 72 degrees temporally, 65 degrees down temporally, 55 degrees down, 45 degrees down nasally, 50 degrees nasally, 47 degrees up nasally, 26 degrees up, and 24 degrees up temporally.  The total remaining visual field for the right eye was 384 degrees, which results in 48 degrees of average concentric contraction.  Applying this value to Diagnostic Code 6080 results in the 10 percent evaluation currently assigned.  A higher 20 percent evaluation is not warranted for unilateral visual field impairment unless there is a remaining field of 6 to 15 degrees.  Again, the same requirements are necessary under the pre-amendment criteria for Diagnostic Code 6080.  In addition, the record does not show that the Veteran has homonymous hemianopsia to warrant a higher 30 percent evaluation under either the pre-amendment or revised criteria, or loss of the temporal, nasal, inferior, or superior half of the visual field to warrant further consideration on that basis.  See 38 C.F.R. § 4.79, Diagnostic Code 6080 (adding loss of inferior and superior halves of visual field to rating criteria).  See, e.g., February 2011 VA examination report (fields full to finger counting in both eyes).

Regarding visual acuity impairment, the Veteran has reported that he has reduced central vision in his right eye due to the right eye disability.  He also reported that he has never had cataracts.  See, e.g., December 2008 VA examination report and Bd. Hrg. Tr. at 16-17.  However, a June 2008 VA treatment record shows that the Veteran sought treatment for complaints of blurry vision at night, reporting a history of chorioretinopathy in the 1950s.  Following evaluation, the assessment was bilateral cataracts, moderate effect on vision and cause of myopic shift, not yet surgical, and refractive error.  The December 2008 VA examiner indicated that the Veteran had reduced central vision in the right eye that was not caused by chorioretinal scarring, but was mostly caused by a significant moderate cataract.  The February 2011 VA examiner indicated that the Veteran had cataracts in both eyes with a mild decrease in the best corrected vision and that testing of potential vision with the Retinal Acuity Meter revealed 20/20 vision was possible after cataract surgery.

In an October 2015 clarifying opinion, the September 2015 VA examiner determined that the Veteran's bilateral age-related nuclear sclerotic cataracts as first diagnosed by VA in 2008 and evaluated at the VA examination were not caused by or a manifestation of the service-connected right eye chorioretinitis with small scotoma.  In so finding, the examiner explained that the Veteran obtained treatment for chorioretinitis in service, however, without extension to a vitritis, which could cause a cataract.  The examiner further explained that the Veteran's cataracts were not unexpected for his age and were an appropriate density; the type of cataract is consistent with the most common variety of age-related cataracts.  The examiner indicated that, if the cataract developed as a result of chorioretinitis, a much denser cataract would be expected, because the event occurred many decades ago.

The Board finds that the October 2015 VA opinion is significantly probative on the question of whether the Veteran has cataracts and whether he has central visual acuity impairment as a result of his service-connected right eye disability, as it is based on a review of the claims file and is supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The opinion is also consistent with the other medical evidence of record.  The Board has considered the Veteran's statements; however, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The examiner also reviewed the claims file and considered the Veteran's reported history and lay statements.  Therefore, the preponderance of the evidence is against a finding that the Veteran has impairment of central visual acuity due to his service-connected eye disability.  

In addition, the record does not show that the Veteran has muscle function impairment.  For example, the Veteran denied having diplopia during the December 2008 and February 2011 VA examinations.  On the February 2011 VA examination, extraocular motilities showed full range of motion in both eyes, and the September 2015 VA examiner specifically indicated that the Veteran did not have diplopia.  

Based on the foregoing, evaluation of the right eye disability under this alternative criteria is not warranted under either version of the rating criteria at this time.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079, 6090-6092 (2008) and 38 C.F.R. § 4.79 Diagnostic Codes 6061-6066, 6090-6091 (2015).

Regarding the remaining considerations under both versions of Diagnostic Code 6006, the Veteran has not been shown to have pain, rest requirements, or episodic incapacity under the pre-amendment criteria, or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months under the revised criteria.  For example, the Veteran denied having pain during the December 2008 and February 2011 VA examinations, as well as during the Board hearing.  The September 2015 VA examination also shows that the Veteran did not have a recent history of incapacitating episodes.  He further testified during the Board hearing that he was not being regularly treated for his service-connected right eye disability, but that he had been evaluated for glasses.  See Bd. Hrg. Tr. at 14-18.  Therefore, an evaluation of the right eye disability under this alternative criteria is not warranted under either version of the rating criteria.  

The Board has also considered other potentially applicable diagnostic codes, including those for retinal scarring (Diagnostic Code 6011) and unilateral scotoma (Diagnostic Code 6081).  On review, the Board finds that the Veteran's right eye symptomatology, including the scarring and scotoma with resulting functional impairment, as discussed in detail above, is fully contemplated by the current 10 percent evaluation assigned under Diagnostic Code 6080, and an additional evaluation under Diagnostic Code 6011 would constitute impermissible pyramiding.  The rating schedule generally prohibits pyramiding (evaluating the same disability under different diagnostic codes), and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); 38 C.F.R. § 4.14.  Indeed, the revised version of Diagnostic Code 6011 clarifies that there is a 10 percent evaluation based on retinal scars, atrophy, or irregularities resulting in an irregular, duplicated, enlarged, or diminished image or the disability is evaluated based on visual impairment (i.e., visual acuity, visual field, and muscle function) due to the retinal scars, atrophy, or irregularities.  See 38 C.F.R. § 4.75(a).

Regarding Diagnostic Code 6081, the pre-amendment version provides for a minimum 10 percent evaluation for a unilateral large or centrally located scotoma, with a note that the disability is to be rated on loss of central visual acuity or impairment of field vision, and that the rating was not to be combined with any other rating for visual impairment.  See 38 C.F.R. § 4.84a, Diagnostic Code 6081 and Note.  The revised version provides for a minimum 10 percent evaluation for a unilateral scotoma where it affects at least one-quarter of the visual field (quadrantanopsia), or with a centrally located scotoma of any size.  Alternatively, evaluate the scotoma based on resulting visual impairment, if that would result in a higher evaluation.  See 38 C.F.R. § 4.79, Diagnostic Code 6081.  Again, in this case, the preponderance of the evidence shows that the Veteran's central visual acuity impairment is related to his nonservice-connected cataracts.  In addition, the medical evidence shows that the scotoma is not centrally located and that the entire quarter of the visual field where it is located is not affected.  The February 2011 and September 2015 VA examiners indicated that the chorioretinopathy remained stable in appearance.  Moreover, the Veteran has confirmed that the disorder has not been active for years, and his description of the vision blockage outside of the central area (where his cataract is located) during the appeal period is consistent with some, but not entire, visual field disturbance in that area.  See, e.g., September 1960, December 2008, February 2011, and September 2015 VA examination reports (describing scotoma).  In other words, an additional evaluation under this diagnostic code would also constitute impermissible pyramiding, considering the instructions in both versions of the rating criteria.  In any event, the record does not show that the Veteran actually met the criteria for an evaluation under this diagnostic code.

In the absence of a showing of any remaining functional impairment or complaints related to the right eye, a higher or separate evaluation for the right eye disability by analogy or otherwise is not appropriate at this time.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6000-6092 (2008) and 38 C.F.R. § 4.79, Diagnostic Codes 6000-6091 (2015).

Therefore, the Board finds that the weight of the evidence is against a higher evaluation for the Veteran's right eye chorioretinitis with small scotoma.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right eye disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  Furthermore, the Veteran's complaint of blockage in his vision is contemplated in the rating criteria that address visual field impairment or have been attributed to his nonservice-connected cataracts.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right eye disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.



ORDER

Entitlement to an evaluation in excess of 10 percent for right eye chorioretinitis with small scotoma is denied.




REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, the Board instructed the AOJ to obtain certain VA treatment records in the June 2015 remand.  The AOJ did obtain additional VA treatment records; however, these records do not appear to contain the requested November 2011 audiogram results.  There is no indication in the claims file that this record is unavailable.  As such, the AOJ should attempt to obtain that report.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the back claim, the December 2008 VA examiner determined that the Veteran's current low back disorder was not related to events that occurred in service.  In so finding, the examiner stated that the Veteran developed lumbar disc disease which was not associated with a single episode of in-service lumbar sprain; however, he did not provide a rationale for this conclusion.  In addition, it was unclear if the examiner considered the complete history of the development of the Veteran's back disorder, to include his reports as to progressive symptoms since service and additional post-service injuries.  It was also unclear if a back x-ray was performed or deemed not necessary for this examination.

The September 2015/October 2015 VA examiner determined that the Veteran's diagnosed degenerative disc disease was not caused by or aggravated by the in-service back sprain with paraspinal (muscle) tenderness.  In so finding, the examiner discussed the Veteran's post-service work injury and how the subsequent treatment records showed that his back problems were worker's-compensation related, as well as how the disorder generally presents or developments.  Although the VA examiner addressed questions related to the Veteran's back in response to the Board's prior remand, she did not address the finding in the diagnostic testing section of the examination report that the Veteran had documented thoracolumbar spine arthritis.  A September 2015 VA x-ray report from several weeks prior to that examination shows an impression of multilevel degenerative disc disease and probable prior laminectomy at L5, but it is unclear if additional x-ray testing was completed during the VA examination.

Given the Veteran's documented in-service and post-service complaints and the findings in the VA examination report, a VA medical opinion is needed for further clarification.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain the November 2011 VA audiogram results identified in the VA treatment record from the same date, which appears to be available in the CPRS Tools/Audiogram Display based on the notation in the VA treatment record.  It does not appear that the actual report was contained in the September 2015 CAPRI upload.

2.  The AOJ should refer the Veteran's claims file to the September 2015/October 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current back disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the December 2008 VA examination report and the September 2015 VA examination report/October 2015 clarifying opinion.

The Veteran has contended that, although he did have post-service back injuries, his current low back problems are the result of a progressive process following an initial injury during his military service.  See, e.g., May 2015 Bd. Hrg. Tr. at 26-28, 36-40.
It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran was seen during service for a back sprain; it was noted that he had paraspinal tenderness at that time.  See April 1958 service treatment record.  Following service, he has been treated on multiple occasions for back problems, as documented in the private treatment records.  See, e.g., private treatment records from Bayfront Medical Center (1980-1983 and 2005-2010), Lakeside Orthopedic Institute (1994-2005), and Dr. M.R. (2007-2010). 

The examiner should identify all current back disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

In providing this additional opinion, the examiner should discuss the finding in the diagnostic testing section of the September 2015 VA examination report that the Veteran has documented thoracolumbar spine arthritis.  A September 2015 VA x-ray report from several weeks prior to that examination shows an impression of multilevel degenerative disc disease and probable prior laminectomy at L5, but it is unclear if additional x-ray testing was completed during the VA examination.  If the Veteran is found to have such a diagnosis, the examiner should provide an etiology opinion for this disorder and provide the results of the imaging studies (or cite to the results referred to if they are already in the claims file) used to make this determination.

The examiner should also discuss medically known or theoretical causes of any current back disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


